DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest wherein: each of the wefts include at least one clip configured to attach the wefts to hair, the method comprises attaching the wefts to hair on the user's head using the clips; and the clips included with the first plurality of wefts and second plurality of wefts have a first size and the clips included with the third plurality of wefts have a second size, the first size being less than the second size; the first weft and the fourth weft each include one clip of substantially 23 mm in width and having seven teeth each; the third weft and sixth weft each include three clips of substantially 23 mm in width and having seven teeth each; the ninth weft is positioned vertically above the seventh weft; the second weft and the fifth weft each include one clip of substantially 28 mm in width and having eight teeth each; the ninth weft includes four clips of substantially 28 mm in width and having eight teeth each; the tenth weft includes four clips of substantially 33 mm in width and having nine teeth each; the seventh weft and eighth weft each include three 
The closest prior art of record appears to be Kim et al (US 20160324239 A1) in view of Kaweblum (US 20080110472 A1). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 10/01/2021 (see page 9-10) regarding the new amended features of claim 1 and 6, which specifies the arrangement and size of clips and wefts, which overcomes the previous rejection using Kim et al (US 20160324239 A1) in view of Kaweblum (US 20080110472 A1). The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest each of the wefts include at least one clip configured to attach the wefts to hair, the method comprises attaching the wefts to hair on the user's head using the clips; and the clips included with the first plurality of wefts and second plurality of wefts have a first size and the clips included with the third plurality of wefts have a second size, the first size being less than the second size; the first weft and the fourth weft each include one clip of substantially 23 mm in width and having seven teeth each; the third weft and sixth weft each include three clips of substantially 23 mm in width and having seven teeth each; the ninth weft is positioned vertically above the seventh weft; the second weft and the fifth weft each include one clip of substantially 28 mm in width and having eight teeth each; the ninth weft includes four clips of substantially 28 mm in width and having eight teeth each; the tenth weft includes four clips of substantially 33 mm in width and having nine teeth each; the seventh weft and eighth weft each include three clips of substantially 33 mm in width 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772